Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  May 6, 2011                                                                        Robert P. Young, Jr.,
                                                                                               Chief Justice

  142015 & (12)                                                                      Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
                                                                                     Diane M. Hathaway
                                                                                         Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                       Brian K. Zahra,
            Plaintiff-Appellee,                                                                     Justices

  v                                                       SC: 142015
                                                          COA: 299437
                                                          Alcona CC: 09-001315-FH
  MICHAEL JOSEPH CORDES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amici curiae is
  GRANTED. The application for leave to appeal the September 15, 2010 order of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

           MARILYN KELLY, J. (dissenting).

         I respectfully dissent from the Court’s order denying defendant’s application for
  leave to appeal. The Michigan constitution prohibits cruel or unusual punishment1 and
  the United States constitution prohibits cruel and unusual punishment.2 I would grant
  leave to consider whether the requirement in MCL 750.520c(2)(b) of lifetime monitoring
  for offenders convicted of second degree criminal sexual conduct (CSC II) constitutes
  cruel and/or unusual punishment. This is a jurisprudentially significant issue that the
  Court should address.

         Defendant and the parties amicus curiae presented significant evidence that MCL
  750.520c(2)(b) is the harshest law of its kind in the United States. It is the only one that
  leaves the judge no sentencing discretion and has no ameliorative mechanism. In
  addition, the offender bears the entire financial burden of monitoring regardless of his or


  1
      Const 1963, art 1, sec 16.
  2
      US Const, Am VIII.
                                                                                                               2

her ability to pay. Failure to pay is a felony punishable by up to two years in prison and a
fine. The estimated lifetime cost of monitoring can be significant, in this case between
$100,000 and $300,000. Offenders must wear a monitoring device at all times except
when it is charging; they must stay within 12 to 50 feet of the device while it charges for
2 to 4 hours a day; and they must wait outside buildings for 10 minutes before entering to
ensure satellite contact.

       The defendant in this case has been sentenced to prison time and lifetime
monitoring. He is entitled to be punished in accordance with the Michigan and United
States constitutions. I believe he has raised a valid question about whether MCL
750.520c(2)(b) is constitutional.

       Accordingly, I disagree with the Court’s decision to deny defendant’s application
for leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 6, 2011                         _________________________________________
       h0503                                                                 Clerk